DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/04/2021 has been entered. The restriction requirement is maintained; thus, newly added claim 22 drawn to the nonelected method is withdrawn. Claims 1, 3, 5-6, 8-9, 11, and 21 are pending and examined on their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, Claims 8 and 11 recite identical limitations since both are now dependent on Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8-9, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2014 J. of ACS article "All-Solid-State Lithium Organic Battery with CPE and P5Q Cathode", as cited in the IDS dated 11/09/2018 and the Office action dated 02/04/2021) in view of and Kanno et al. (2001 J. Electrochem. Soc. 148 A742).
Regarding claim 1, Zhu teaches a battery formed of solid-state materials (Zhu Title/Abstract), the battery comprising:
a cathode comprising active materials that are organic and comprise at least one quinone substructure (organic pillar[5]quinone cathode, Zhu Abstract), wherein the redox-active groups in the active materials consist of the at least one quinone substructure (pillar[5]quinine cathode in all-solid-state battery rendered a high initial capacity through the reversible redox reactions, Zhu Abstract),
where carbonyl groups (C=O) are reduced into C-OM groups (M = Li or Na) during discharge, and the C-OM groups oxidized into carbonyl groups during charge (reversible redox reactions of quinonid carbonyl groups, Zhu Abstract and Scheme 1, page 16463, showing C=O ↔ C-OLi);
an electrolyte (polymer electrolyte with filler instead of liquid plasticizer, Zhu page 16462, col. 1, 2nd-3rd paras.) in contact with the cathode (all-solid state battery with coupled CP electrolyte and P5Q cathode, Zhu page 16462, col. 1, 2nd para.), wherein the electrolyte comprises at least one inorganic compound that is ion-conducting (CPE contains inorganic fillers SiO2 or TiO2 for better ionic conductivity, Zhu page 16462, col. 1, 4th-5th paras.), 
an anode comprising an alkali metal (lithium anode, Zhu page 16461, bottom of col. 1 and page 16463, col. 2, 1st para.), 
wherein the anode is in contact with the electrolyte (electrolyte serves to provide ionic conductivity within the battery, i.e. conducting Li-ions from Li anode, Zhu page 16462, col. 1, 1st-2nd
all materials making up the cathode, the electrolyte, and the anode are solid-state materials (all-solid-state electrolyte in all-solid-state lithium organic battery, Zhu page 16461, col. 1, 1st para. and page 16463, col. 2, 1st para.).

Zhu fails to teach, regarding the electrolyte,  that the at least one inorganic compound has a formula of AXByCz, where A is chosen from Li, Na, or combinations thereof, B is chosen from P, As, Si, Ge, Sn, Pb, B, Al, Ga, In, Tl, Ca, Ba, Ti, Cu, Ag, Zn, La, Ce, V, Ta, or combinations thereof, C is chosen from O, N, S, Se, Sn, or combinations thereof, x/z = 0.5 – 1.0, and y/z = 0.2 – 0.6.
	 Kanno, which is analogous in the art of Li-ion conductors for use in all solid-state lithium batteries (Kanno page A742, bottom of column 1; and Conclusion, paragraph 2), teaches that a thio-LISICON solid electrolyte is beneficial for use in all-solid state batteries since it prevents leaks (as may be detrimental when using liquid electrolyte) and since it achieves high ionic conductivity and electrochemical stability with lithium metal (Kanno Conclusion). Kanno teaches an example of this thio-LISICON having the formula Li3.25Ge0.25P0.75S4 exhibiting the desirable conductivity and stability (Kanno page A745, column 1, paragraph 1). This fits the formula of the instant claim AXByCz with the parameters:
A is Li;
B is a combination of P and Ge; 
C is S;
x/z = 3.25/4 = 0.8125, which is falls within 0.5 – 1.0 
y/z = (0.25+0.75)/4 = ¼ = 0.25, which falls within 0.2 – 0.6.
Kanno further explicitly teaches that this electrolyte is electrically isolating (negligible electric conductivity/electro-neutrality, Kanno Abstract and page A744).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrolyte within the battery taught by Zhu to instead be the solid thio-LISICON electrolyte nd para.) while also achieving desirable high ionic conductivity and electrochemical stability with the lithium metal anode.
Thus, all instant claim 1 limitations are rendered obvious.
	
Regarding claim 3, modified Zhu teaches the limitations of claim 1 and teaches wherein the electrolyte is crystalline (research directed to advantageously conductive and stable crystalline Li-ion conductors, Kanno page A742, top and bottom of col.1; the thio-LISICON electrolyte Li3.25Ge0.25P0.75S4 is confirmed crystalline, Kanno page A745, col. 1, 1st para.).
Regarding claim 6, modified Zhu teaches the limitations of claim 1 and teaches a carbonyl group of the at least one quinone is reduced into a phenolate and coordinated to an alkali metal ion during discharge (redox of quinonid carbonyl groups / multistep reduction of carbonyl during discharge, Zhu Abstract and page 16463, col. 1, 3rd para.; coordination of Li metal ions to phenolate substructures from reduced benzoquinone substructures shown in Zhu Scheme 1 on page 16463).
Regarding claim 8 and claim 11, modified Zhu teaches the limitations of claim 1 and teaches the anode comprises Li (lithium anode, Zhu page 16461, bottom of col. 1 and page 16463, col. 2, 1st para.).
Regarding claim 9, modified Zhu teaches the limitations of claim 1 and teaches the anode is capable of storing and releasing Li metal-ions during charge-discharge of the battery (necessary function of lithium ion batteries with Li metal anodes and ionically conductive electrolytes; see Zhu Abstract and Conclusion paragraph).
Regarding claim 21, modified Zhu teaches the limitations of claim 1 and teaches the electrolyte is entirely inorganic (the thio-LISICON electrolyte Li3.25Ge0.25P0.75S4 from Kanno, as applied to modified Zhu in regards to claim 1 above, is entirely inorganic in that it contains no carbon in the formula).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Kanno as applied to claim 1 above, and further in view of Gottis et al. (ACS Appl. Mater. Interfaces 2014).
Regarding claim 5, modified Zhu teaches the limitations of claim 1 and teaches the at least one quinone comprises a 1,4-benzoquinone substructure (pillar[5]quinone cathode, Zhu Abstract, with 1,4-benzoquinone substructure shown in Zhu Scheme 1 on page 16463) but fails to teach the at least one quinone comprising a 1,2-benzoquinone substructure.
Gottis, which is analogous in the art of organic cathodes for lithium-ion batteries (see Gottis Title and Abstract), teaches that the use of 1,2-quinones (ortho-quinones) for cathode active material is beneficial to increase the operating potential value when compared 1,4-quinones (para-quinones) (Gottis page 10871, col. 1, 3rd para.; Table 1; and page 10874, col. 2, 1st para.).  
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the benzoquinone cathode material of Zhu containing 1,4-type substructures to also include 1,2-type substructures as taught by Gottis with the motivation of achieving increased operating potential of the lithium ion battery. 
Thus, instant claim 5 is rendered obvious.

Response to Arguments
Applicant’s arguments, see Discussion section of Remarks, filed 05/04/2021, with respect to the 35 USC 102 rejections have been fully considered and are persuasive. The 35 USC 102 rejections of Claims 1-11 has been withdrawn. 
However, upon further consideration, a new grounds of rejection is applied. The 35 USC 103 rejections presented above rely the combination of the Zhu reference with teaching references Kanno and Gottis.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721